Case 6:14-cr-00067-JCB-KNM Document 144 Filed 03/25/21 Page 1 of 1 PageID #: 468




                                   No. 6:14-cr-00067-1

                               United States of America
                                          v.
                                 Jimmie Lee Green


                                         ORDER

                 This criminal action was referred to United States Magis-
             trate Judge K. Nicole Mitchell pursuant to 28 U.S.C.
             § 636(b)(3). Judge Mitchell held a final revocation hearing on
             March 25, 2021 and issued a report and recommendation as
             to the disposition of this matter. Doc. 143. Defendant waived
             his right to object to the report, agreed to the revocation of his
             supervised release, agreed to the sentence below, and waived
             his right to be present for sentencing. Doc. 142.
                 The court hereby accepts the report and recommendation
             of the United States Magistrate Judge. Defendant’s super-
             vised release is revoked and the court orders that defendant
             Jimmie Lee Green be sentenced to time served with no further
             supervised release.
                                   So ordered by the court on March 25, 2021.



                                                 J. C AMPBELL B ARK ER
                                               United States District Judge




                                               1
